DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A1-B1, claims 1-6, 9-10, 13-15 in the reply filed on 10/19/22 is acknowledged.
Claims 7, 8, 11, 12, 16, 17, 20, 23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jur (US 2016/0358849).

    PNG
    media_image1.png
    265
    396
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    391
    257
    media_image2.png
    Greyscale

 	Regarding claim 1, Jur discloses the same invention as claimed, including a microserpentine comprising a plurality of u-bends, each having a degree of completeness α of from about 5 to 15 degrees (Figures 1A, 3A; Paragraph 70).  
 	Regarding claim 2, Jur discloses a length to radius ratio of about 2 as recited (Figure 3A; Paragraph 70).
 	Regarding claim 3, the structural design of Jur is considered to be stretchable to about 155% of its resting length since it is the same structural design as recited.
 	Regarding claims 14-15, Jur discloses a wearable microelectronic device as recited (abstract; Figure 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s)  4-6, 9-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jur (US 2016/0358849) in view of Didier ("From 3D to 4D: Integration of 3D Printed Structures for Fabrication of Multifunctional 4D Biological Microsensors for Lab-On-a-Chip and Wearable Applications", 2018; IDS 9/16/20).
 	Regarding claims 4-6, 9-10, 13, Jur does not disclose the constructional details as recited.  However, Didier teaches various constructional details of a microserpentine comprising a core coated with a conductive coating, in order to rapidly fabricate cost effective microserpentine structures (Introduction; Experimental; Figures 1-3).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jur as taught by Didier to include the constructional details as recited, in order to rapidly fabricate cost effective microserpentine structures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cross (US 2008/0039917), Glickman (US 10,154,583), Hsu (US 2014/0022746), Robinson (US 2017/0257944), Rogers (US 2013/0333094), Vanfleteren (US 2012/0051005) show microserpentines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792